Citation Nr: 9902146	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to October 
1947, September 1950 to June 1952, and from February 1958 to 
April 1972.  

The appellant brought a timely appeal to the Board of 
Veterans Appeals (the Board) from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  In June 1997, the 
Board remanded the case to the RO for further development.  
The case has recently been returned to the Board for 
appellate consideration.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veterans death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veterans death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that the veteran died in December 1991 
and that the certified cause of death was cardiac arrest due 
to myocardial infarction due to arteriosclerotic heart 
disease that reportedly had been present for years.  At 
the time of his death, service connection was not in effect 
for any disability.

The veterans service medical records are incomplete.  A 
normal heart or cardiovascular system, including chest X-ray 
was reported on medical examinations in August 1947, October 
1947, August 1950 and June 1952.  His blood pressure on these 
examinations, respectively, was 112/70, 102/74, 112/84 and 
110/70.  During hospitalization for a right ankle problem in 
1968 his blood pressure was 128/80.    
Other service records include an endorsement to orders that 
shows he was detached from the USS ENHANCE for TDY to the 
San Diego Naval Hospital for regular duty from late November 
1971 through mid January 1972.  

On his initial VA compensation application received in late 
June 1973, the veteran reported heart trouble treated at 
the San Diego Naval Hospital in January 1972, and of having 
received treatment for hipertension from a Dr. Hudson on 
June 13, 1973.  

VA medical records show in a summary of the veterans 
hospitalization that began in late July 1973 for a two month 
history of blackouts that his physical examination was 
described as mostly within normal limits and an 
electrocardiogram was reported normal.  The diagnoses were 
hypoglycemia and neuritis.  During a one day admission in 
early September 1973 his blood pressure was 110/70, and his 
heart showed normal sinus rhythm without murmur or gallop.  
It was reported that chest X-ray and electrocardiogram during 
the previous admission had been normal.  


On a VA examination in late September 1973, the veteran 
reported only VA medical treatment since June 1973, and his 
present complaints included H.B.P.  The cardiovascular 
evaluation showed three blood pressure readings of 118/74, 
124/76 and 116/72, normal heart sounds and no arrhythmia, a 
normal appearing heart shadow on chest X-ray and normal 
electrocardiogram.  

The report of the veterans 10-day VA hospitalization in 
early October 1973 for syncope mentions a 1968 
hospitalization after a fall.  The current physical 
examination showed blood pressure of 108/72, a heart rate of 
76, normal fundoscopic examination, and a regular heart rate 
and rhythm with no murmurs.  The summary after his transfer 
to another VA hospital where he remained an inpatient until 
early November 1973 shows that he reportedly had been in 
good health until June 1973 when weakness, and dizziness 
followed by blackout of several minutes occurred.  It was 
reported that numerous examinations and tests had been within 
normal limits.  Pertinent history disclosed a concussion in 
1968 and high blood pressure, according to the veteran.  

A physical examination was described as essentially within 
normal limits except the pin prick test.  An 
electrocardiogram was reported normal and chest X-ray 
disclosed a minimally enlarged heart with left ventricular 
prominence.  The diagnoses included psychophysiologic 
respiratory disorder (hyperventilation) and personality 
disorder.  This admission was followed immediately by a VA 
admission of one day in early November 1973.  The hospital 
summary shows that the above reported diagnoses from the 
previous admission were continued.  

The report of a VA consultant in late November 1973 shows 
that the veterans records were not available and that he 
reported history that included having had a heart attack in 
1970.  The diagnosis was anxiety neurosis.

In December 1973 correspondence, the RO advised the veteran 
that the service department had been unable to locate his 
records and requested that he furnish records regarding his 
discharge for service from February 1958 to April 1972 and 
organizational information pertinent to reported illness or 
injury.  He replied in December 1973 that a lawyer, whom he 
had been unable to contact, had all his medical records.

The veterans claims folder included correspondence in 1974 
between two VA ROs regarding attempts to locate his medical 
records.  In a report of contact in July 1974 the attorney 
mentioned by the veteran reportedly stated he did not have 
the records and that he would not withhold them if he had 
them until being paid an amount due.  A VA field examiners 
interview of the attorney the following month shows that the 
attorney recalled having reviewed the records in connection 
with a legal matter that he described at some length.  
According to the examiners report, the attorney, in essence, 
offered to return to the office where the records might be if 
a payment was made to reimburse him for travel expenses.  The 
attorney reportedly said that he felt the veteran did have a 
heart problem that gave rise to the possible entitlement 
to benefits.  

The record includes a September 1974 letter from the Social 
Security Administration (SSA) to the veteran advising him 
that he did not meet disability requirements for entitlement 
to benefits.  According to the letter, medical evidence was 
among the factors considered.  An October 1974 SSA request 
for VA records is on file.  

In August 1974, the RO in granting the veteran entitlement to 
nonservice-connected disability pension benefits, did not 
list any cardiovascular disease among the diagnoses reported.  
In December 1974, the RO denied service connection for heart 
disease finding that no heart disorder was found to be 
present in the evidence.  The decision also mentioned the VA 
field examiners report.

The claims folder includes an August 1977 report of contact 
with the veteran wherein he requested the RO to obtain a copy 
of his military medical records from the same private 
attorney contacted in 1974 in order to support his claim for 
service connection of a heart disorder.  The report notes 
that another RO had made this inquiry in 1974.  

There are account records from Hominy City Hospital which 
show the veteran was admitted in July 1976 for cardiac 
monitoring, and in November 1976 apparently for a series of 
tests, but the purpose of the testing is not ascertainable 
from the record.  Other records show payment for services and 
record treatment for other family members.

The records received of the veterans hospitalization at St. 
John Medical Center from early August to early September 1977 
include a discharge summary that reports he required a double 
aortocoronary bypass for organic heart disease of an 
atherosclerotic etiology.  It is also reported that He 
states that he had an acute myocardial infarction in 
November 1971 and gradually increasing chest pain in the past 
year.  It was also reported that he was felt to have had an 
inferior wall myocardial infarction in late July 1977.  An 
electrocardiogram was reported as showing old anteroseptal 
myocardial infarction and inferior wall ischemia.  The final 
diagnoses included possible recent inferior wall 
subendocardial myocardial infarction.

The medical history reported during this admission mentions 
that the veteran had been hospitalized in November 1971 at 
Balboa Naval Hospital for acute myocardial infarction and 
thereafter for near syncope in 1973 and on approximately five 
occasions since 1974 with chest pain, the last being the 
previous May.  An electrocardiogram was reported as 
compatible with recent anterior wall ischemia with possible 
infarction and with anteroseptal infarction, probably old.  

A report of contact in November 1977 between the RO and the 
San Diego Naval Hospital shows an inquiry was made regarding 
the veterans hospitalization beginning 11-22-71 and ending 
1-14-72 after he submitted a copy of a previously submitted 
endorsement to orders.  The report advises that upon review 
of the records there was no evidence indicating he was 
hospitalized on those dates but that records that had been 
forwarded to the record center in St. Louis did confirm 
hospitalization in 1968.  

The record shows that a request for the same records was also 
made at that time to the National Personnel Records Center 
(NPRC).  A reply dated in November 1977 reports that a search 
of the general register for the San Diego naval medical 
facility for the months of November and December 1971 and 
January 1972 was negative.  The RO in January 1978 advised 
the veteran of the recent inquiries.  

Correspondence from the NPRC dated in late January 1978 in 
reply to a November 1977 search request from the RO advises 
that a search of 1971 and 1972 clinical records from the San 
Diego naval medical facility was negative.  

On a VA psychiatric examination in 1983, the veteran stated 
that he was in Balboa Hospital in San Diego for a nervous 
breakdown after his sons death in Vietnam and that since 
his discharge from service he had been admitted for blackout 
spells and hyperventilation and in 1977 for heart surgery.  

The veteran in 1984 submitted a copy of a travel voucher 
containing multiple entries that appear to reflect travel 
from 1970 to 1972, and mention presence at El Centro hospital 
from the November 1971 to January 1972 dates previously 
reported, and later in 1972 at the San Diego Naval Hospital 
and San Diego Naval Station.  In correspondence with the 
voucher he explained he was in the El Centro hospital and 
transferred to Balboa Hospital during the period from 
November 21, 1971 to April 11, 1972.

At a RO hearing in 1995, the appellant she recalled that the 
veteran stated he had a heart attack and was treated at 
Balboa Hospital in 1972 and received treatment for his heart 
at the naval hospital from 1971 to 1972.  She recalled that 
he was hospitalized in 1974 because of his heart (Transcript, 
inter alia 2, 6).

The appellant after the RO hearing sent a request to 
Cleveland Hospital to obtain records from the veterans 1974 
hospitalization.  A reply received in 1996 indicates 
such records apparently were not maintained.

A deferred rating decision in 1996 that shows additional 
development was to be competed for the veteran, also noted 
that a physician consulted had indicated that even with 
normal electrocardiograms in the 1970s, the veteran could 
still have had a myocardial infarction in service.

The RO in 1996 made an inquiry to the Naval Medical Center in 
San Diego for records for the veteran during 1972 and 1973.  
The initial reply indicates that no record was found for the 
veteran.  The RO resubmitted the request in late 1996 seeking 
records from November 1971 to December 1973 and it was 
returned with an explanation that the facility had no 
information regarding the veteran.

The RO in early 1996 asked the appellant to assist in 
obtaining the veterans service medical records by completing 
a form and returning it to the RO.  The form she submitted 
initially was incomplete and the RO in June 1996 made another 
request to which in July 1996 she submitted another form 
indicating treatment at Balboa Hospital during his naval 
service.

The RO request to the NPRC in July 1996 for records of the 
veterans admission to Balboa Naval Hospital was returned 
with a request for the month and year of his inpatient 
treatment.  This was provided and the RO in late 1996 also 
made two more inquiries to the veterans service branch at 
the NPRC.  



In January 1997 the RO was advised that a search of the 
clinical records for Balboa Naval Hospital in 1972 was 
negative.

Pursuant to the 1997 Board remand, the RO in July 1997 
correspondence to the appellant at her address of record in 
San Diego, California asked that she identify sources of the 
veterans treatment for a heart problem since service and 
that she complete authorizations for release of information 
from Dr. Hudson and Hominy City Hospital that the RO 
provided.  The appellant did not respond to this request.

The RO also requested medical records for the veteran from 
1972 through 1975 at two VA facilities.  One indicated that 
any record had been transferred to the other location.  The 
receiving facility indicated that a search of archives 
located no record for the veteran. 

The RO made another inquiry to the NPRC for service medical 
records.  A reply in September 1997 advised that original 
records were not located and that records found had 
previously been furnished to VA.  It was also reported that a 
search of 1971 and 1972 inpatient and outpatient records from 
the San Diego medical facility was made with negative 
results.

The RO in September 1998 issued a supplemental statement of 
the case to the appellant at her address of record and to her 
representative that outlined the development since the 1997 
Board remand including no reply to a July 1997 request to her 
for information from the RO.  The representative in 1999 
written argument offered no explanation for her failure to 
respond to the July 1997 request for assistance.



Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  Where a veteran 
served continuously for 90 days or more during a period of 
war or peacetime service after December 31, 1946, and 
cardiovascular disease including hypertension becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1131, 1137 (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

To establish service connection for the cause of the 
veterans death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991).  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veterans claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).




In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
claimant has failed to meet this burden, the Board finds that 
her claim for service connection for the cause of the 
veterans death is not well grounded and must be denied.   


Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting her lay opinion because she is not a medical 
health professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, her lay contentions of service inception of the 
fatal cardiovascular disease cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders a veterans claim not well 
grounded.  

Basic requirements for a well-grounded claim consist of 
medical evidence of a current disability, lay or medical 
evidence, depending on the circumstances, of incurrence or 
aggravation of a disease or injury in service and medical 
evidence of a nexus between the inservice injury or disease 
and the current disability or death.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) and Lathan, supra.  

The Board remanded the case in view of the private evidence 
reporting a nexus between a disability implicated in the 
veterans death and onset in service but apparently based 
upon the veterans self reported history.  The Board did not 
find this evidence sufficient to well ground the claim.  The 
appellant was asked to assist in the production of other 
evidence that the Board viewed as potentially helpful in 
making an informed decision.  However, the appellant did not 
respond to the RO request made pursuant to the Board remand 
and no explanation has been offered for her failure to assist 
at this time.  It appears that the RO was very conscientious 
in seeking service medical records to confirm the claimed 
treatment for cardiovascular disability during service.  
Numerous inquiries were directed to official sources but none 
were able to locate any service record substantiating the 
claimed treatment during the period from late 1971 though 
early 1972.  


The RO has contacted the appellant regarding pertinent 
medical treatment and in so doing has extended to the 
appellant preliminary or threshold assistance that may 
voluntarily be accorded a claimant by VA at the initial 
stages of a claim.  The case law at this time does not appear 
to be in conflict with this interpretation.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed.Cir. 1997); Sarmiento v. Brown, 7 
Vet. App. 80, 85-86 (1994).  See also Carbino v. Gober, 10 
Vet. App. 507, 510-11 (1997).  Therefore, the Board is of the 
opinion that no further duty to assist in development is 
necessary.  The RO has conscientiously sought to develop the 
claim and the appellant assisted in the location of 
additional evidence after the RO hearing, but not in response 
to the ROs recent request on behalf of the Board.

The Board finds that the medical evidence does not support 
the claim that a service-connected disability contributed to 
the veterans death.  The record does not offer a basis other 
than speculation that the veterans fatal cardiovascular 
disease was linked to service.  The Board must observe that 
much has been made over the years by the veteran in his 
lifetime and currently his widow regarding information in 
service that confirms the veterans presence at a naval 
hospital beginning in late 1971.  However, the service 
records show only his assignment there for regular duty and 
the search of records at the facility in question has not 
produced any treatment record as claimed.  

The Board notes that the veteran reported treatment for 
hypertension initially more than a year after service and 
cardiovascular disease is not shown until several years after 
service.  The Board has not overlooked the report of contact 
indicating that a physician opined, in essence, that normal 
electrocardiograms after service did not necessarily rule out 
the possibility of a myocardial infarction in service.  
However, such a statement is entitled to no significant 
probative weight as it assumes incorrectly facts that 
appeared to form the basis for the conclusion reached.  In 
any event such a statement is noteworthy for its speculative 
nature and as such is not probative evidence to well ground 
the claim.  



The Board must also observe that the statement in the 1977 
St. John Medical Center records regarding a myocardial 
infarction history in service clearly noted that the history 
was the veterans.  Due to the lack of service medical 
evidence indicating a myocardial infarction was suffered 
during service, any post-service medical reference to a 
myocardial infarction suffered by the veteran in 1971 or 
1972, without a review of his service medical records, 
cannot, under LeShore v. Brown, 8 Vet. App. 406 (1995) 
(unenhanced medical information recorded by a medical 
examiner), be considered competent medical evidence.  This 
holding was recently affirmed in Grover v. West, No. 97-1048 
(U.S. Vet. App. Jan. 5, 1999).  There is also no competent 
evidence of myocardial infarction or other cardiovascular 
disease including hypertension during the first year after 
service.

In light of this, the Board finds that the competent evidence 
is against a well grounded claim, and the claim should be 
denied.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  As with any piece of 
evidence, the credibility and weight to be attached to this 
opinion is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  That such a weighing 
is necessary in a well grounded determination may be 
reasonably inferred from the holding in LeShore.  Also, 
although the truthfulness of evidentiary assertions is 
presumed for the purpose of well grounding a claim, that 
presumption does not extend to matters not within the 
competence of the individual making the assertion.  In this 
case that exception would apply to the diagnosis of 
myocardial infarction in service offered by lay persons.  

Although the appellant produced evidence supporting a 
contention of a service-related nexus for the veteran death, 
the Board has observed that the medical evidence contains 
conclusions based upon an unsupported history from the 
veteran. 

The Board has commented as to why it does not find this 
evidence of sufficient probative value to well ground the 
claim.  Although the treating physician in 1977 apparently 
confirmed an old infarct on the basis of 
electrocardiogram evidence, to link that to service years 
earlier would necessarily require such opinion to have relied 
on more than self reported history of the veteran.  

The Board must also point out that the regulations governing 
presumptive service connection provide that no presumptions 
may be invoked on the basis of advancement of the disease 
when first definitely diagnosed for the purpose of showing 
its existence to a degree of 10 percent within the applicable 
period.  Further, this will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307.  In other words, more 
than speculation is necessary. 
It is on the basis of the medical evidence in service and 
thereafter that the Board finds the evidence is against a 
well grounded claim for service connection for the cause of 
the veterans death.  There is absent in the record credible 
evidence in favor of service connection on a direct or 
presumptive basis for a disability implicated as a cause of 
death.  
The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground the claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir.1997); Epps, supra.  Although the RO appeared 
to consider the claim on the merits, the appellant is not 
prejudiced by the Boards decision to deny the claim as not 
well grounded.  In so doing, the RO accorded the claim more 
consideration than it warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).
As the appellant has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veterans death, the doctrine of reasonable doubt has no 
application to her case.

ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veterans death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
